                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

SARAI GABAR,                                               )
                                                           )
             Plaintiff,                                    )
                                                           )
       vs.                                                 )            Case No. 4:21 CV 463 MTS
                                                           )
GREGORY PATTERSON,                                         )
                                                           )
             Defendant.                                    )


                                     MEMORANDUM AND ORDER

         This matter is before the Court upon the motion of self-represented Plaintiff Sarai Gabar1

for leave to commence this action in forma pauperis, or without prepayment of the required filing

fee. Doc. [2]. Based on the financial assertions of the motion, the Court will grant the motion and

waive the filing fee in this matter. See 28 U.S.C. § 1915(a)(1). However, based on a review of

Plaintiff’s pleadings, the Court will direct Plaintiff to show cause as to why this action should not

be dismissed for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                               Plaintiff’s Filings

         On April 21, 2021, Plaintiff initiated this suit by filing an “Affidavit for Temporary

Restraining Order / Preliminary Injunction,” against Gregory Patterson, the father of her child.

Doc. [1]. Despite naming Patterson as the defendant in this matter, Plaintiff’s complaint focuses

on the allegation that she and her daughter “are in imminent danger, injured, and suffering abuse

by Missouri state St. Louis County Circuit Court staff and Missouri Department of Social Services

Children’s Division agency.” Id. at 1.


1
  Plaintiff filed this case under the name “Sarai Gabar;” however, many of the records that she submitted as exhibits
to the complaint (including medical records and a warranty deed) refer to Plaintiff as “Quansa Thompson.” See
Doc. [1-1] at 18, 54-55, 58, 75; Doc. [1-6] at 1. It appears Plaintiff changed her name or started using a different
legal name at some point in the last few years. See Doc. [1-5] at 4 (signed “Sarai Gabar Authorized Representative
for QUANSA THOMPSON.”).
        Plaintiff states that after she gave birth to her daughter in February 2016, her daughter was

removed from her care at the hospital, by the state of Missouri. While in the State’s care, Plaintiff’s

infant daughter suffered multiple fractured bones. Id. at 2. When her daughter was a few months

old, Plaintiff was granted partial custody. However, soon after, Plaintiff was arrested in Illinois

when she left the state with her daughter. Id. at 3. Plaintiff was subsequently found unfit for trial

and spent some time under psychiatric care. During her incarceration and detention for care,

Plaintiff’s daughter was in the care of the state of Missouri and then was put into the care of her

biological father, the defendant Gregory Patterson. At one point, Plaintiff’s daughter was removed

by the state of Ohio from defendant’s care and returned to Missouri. However, at a later date,

defendant regained custody of Plaintiff’s daughter.

        In early 2018, Plaintiff petitioned for a hearing in Missouri court and was eventually

granted supervised visitation with her daughter. Id. at 4-5. During the summer of 2019, Plaintiff

alleges that her daughter told her that she was being sexually abused by defendant. Id. at 6; Doc.

[1-1] at 5, 7. It is not entirely clear from the pleadings, but it appears that a state investigation

found “insufficient evidence to conclude [Plaintiff’s daughter] was the victim of sexual abuse

perpetrated by Gregory Patterson.” Id. at 14, 33.

        Plaintiff asserts that she has been “barred … entrance to conduct business at the court

house,” that she has been “harassed by St. Louis County Police” at the St. Louis County Circuit

Court security check, and that she has been denied court records. Id. at 7. At some point, Plaintiff

hired a private investigator to locate Patterson and her daughter. Once their location was

determined, Plaintiff repeatedly contacted local police asking for wellness checks on her daughter.

Id. at 7-9. In an attempt to stop the wellness checks, Patterson filed a protective order against

Plaintiff in state court. Id. at 13.




                                                 -2-
         Plaintiff attached over a hundred pages of exhibits in support of her complaint. See Docs.

[1-1] to [1-7].2 Many of the exhibits appear to be documents from, or relevant to, prior state court

proceedings concerning custody of Plaintiff’s daughter. According to one of the exhibits, as of

May 2021, Plaintiff had a pending case in St. Louis County Court for an Order of Protection on

behalf of her daughter against defendant Patterson. Doc. [1-1] at 1. It is unclear if this matter has

been resolved in state court.

         In terms of relief, Plaintiff asks the Court for a temporary protective order, multiple orders

restricting defendants’ travel and state of residence, an order directing that a forensic examination

be done on her daughter, an order directing defendant pay child support and maintenance, and an

order dismissing all charges of neglect against Plaintiff and restoring custody to her. Doc. [1] at

11-12.

                                                    Discussion

         Plaintiff’s filings do not state any basis for federal court jurisdiction over this matter.

Federal courts are courts of limited jurisdiction. Thomas v. Basham, 931 F.2d 521, 522 (8th Cir.

1991). The existence of jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990); see also

Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (“The threshold requirement in every

federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases”). The issue of the existence of jurisdiction

may be raised at any time, by any party or by the court. Gray v. City of Valley Park, Mo., 567 F.3d

976, 982 (8th Cir. 2009).




2
  The Court will treat these attachments as part of the pleadings. See Fed. R. Civ. P. 10(c) (“A copy of a written
instrument that is an exhibit to a pleading is part of the pleading for all purposes”).


                                                        -3-
        This Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of the

United States under 28 U.S.C. § 1331, and to hear cases where diversity jurisdiction exists under

28 U.S.C. § 1332. However, generally, federal courts have no jurisdiction over domestic relations

matters. See Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992). Rather, state courts have

exclusive jurisdiction over these matters. Id. at 703-04. “The whole subject of the domestic

relations of husband and wife, parent and child, belongs to the laws of the states, and not to the

laws of the United States.” Ex parte Burrus, 136 U.S. 586, 593-94 (1890); see also Kahn v. Kahn,

21 F.3d 859, 861 (8th Cir. 1994) (“The domestic relations exception . . . divests the federal courts

of jurisdiction over any action for which the subject is a divorce, allowance of alimony, or child

custody.”) (citations omitted).

        Here, Plaintiff is essentially contesting the state court custody decision regarding her

daughter. To review Plaintiff’s claims, this Court would have to inquire deeply into the propriety

of the state court processes—a matter which falls squarely within the ambit of state law. In

addition, independent review of Plaintiff’s state court cases on Missouri Case.net, the State of

Missouri’s online docketing system, shows that Plaintiff has sought and been denied writ relief

four times by the Supreme Court of Missouri in cases that appear to be factually related to the

allegations in this case.3

        The Court notes that any review of the state court’s decisions would most likely violate the

Rooker-Feldman doctrine, which applies to “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi



3
 See State ex rel. Quansa Leshal Thompson v. St. Louis County, 21st Cir. Ct., Case No. SC96241 (Mo. Sup. Ct. Feb.
21, 2017); State ex rel. Quansa Leshal Thompson v. St. Louis County, Case No. SC96155 (Mo. Sup. Ct. Jan. 11,
2017); State ex rel. Quansa Leshal Thompson v. Family Ct. of St. Louis City, Case No. SC96124 (Mo. Sup. Ct. Dec.
28, 2016); State ex rel. Quansa Leshal Thompson v. Hon. Ellen Ribaudo, Case No. SC96058 (Mo. Sup. Ct. Nov. 18,
2016).


                                                      -4-
Basic Indus. Corp., 544 U.S. 280, 284 (2005). Based on this doctrine, federal district courts lack

subject matter jurisdiction to engage in appellate review of state court decisions. Postma v. First

Fed. Sav. & Loan of Sioux City, 74 F.3d 160, 162 (8th Cir. 1996).

       Moreover, Plaintiff has not indicated that her claims could not receive a full and fair

determination in state court. And state court, where the custody proceedings were held, is better

equipped to handle the issues that have arisen in the course of Plaintiff’s interactions with

defendant. See Overman v. United States, 563 F.2d 1287, 1292 (8th Cir. 1977) (“There is, and

ought to be, a continuing federal policy to avoid handling domestic relations cases in federal court

in the absence of important concerns of a constitutional dimension. Such cases touch state law and

policy in a deep and sensitive manner, and as a matter of policy and comity, these local problems

should be decided in state courts.”) (internal citations and quotations omitted).

       As such, the Court will order Plaintiff to show cause why this action should not be

dismissed for lack of jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis, Doc. [2] is GRANTED and the filing fee is waived. See 28 U.S.C. § 1915(a)(1).

       IT IS FURTHER ORDERED that Plaintiff must show cause no later than thirty (30)

days from the date of this Order as to why this action should not be dismissed for lack of subject

matter jurisdiction.

       Plaintiff’s failure to timely comply with this Order could result in the dismissal of

this action, without prejudice and without further notice.

       Dated this 30th day of June, 2021.


                                                 MATTHEW T. SCHELP
                                                 UNITED STATES DISTRICT JUDGE



                                                -5-
